NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 7-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-2, 5, 6-15, and 17-19 is the recitation in amended claim 1 of a step of “collecting a selected amount of a molten pneumatic mixture in a collection region under a pressure supplied by a screw, the molten pneumatic mixture comprising a molten thermoplastic polymer mixed with a pneumatogen source, wherein the temperature of the molten pneumatic mixture exceeds the temperature at which the pneumatogen source produces a pneumatogen at atmospheric pressure, and the applied pressure is sufficient to substantially prevent formation of pneumatoceles; and retracting the screw from the collection region to define an expansion volume in the collection region proximal to the molten pneumatic mixture that results in a pressure drop at a rate of 0.01 GPa/s to 5 GPa/s.”
The closest prior art is that previously made of record, i.e. Turng et al. (US 2012/0181729) and Blizard et al. (US 6,169,122), and also includes Kim (US 2004/0080065). 
Turng et al. (US 2012/0181729) teaches an injection molding method, the method comprising dispersing a nucleating agent in a liquid, and introducing the liquid and polymer into an injection barrel of an injection molding machine. The liquid and polymer are injected into a mold corresponding in shape to a component and the component is released from the mold. See ¶11. The nucleating agent dispersed in the liquid corresponds to the instantly claimed pneumatogen source. An example of polymer is polycarbonate which is a thermoplastic polymer. See ¶29.  The injection molding machine includes a hopper for introducing material into a barrel. The material in the hopper is delivered to the polymer processing space within the barrel through an orifice. A fluidic steam of polymeric material is established in the barrel using heating elements along the barrel. See ¶22. The injection molding machine further contains an element which maintains sufficient back pressure throughout the injection process. See ¶24. Turng teaches that at the beginning of an injection cycle, the liquid having the nucleating agent dispersed therein (pneumatogen source) and the polymer are delivered to the polymer processing space in the barrel of the machine. A screw is used to plasticize and mix the liquid with the polymer to dissolve the liquid into the polymer to form a mixture having droplets dispersed within the polymer (i.e. a molten pneumatic mixture). The screw maintains sufficient backpressure to prevent loss of pressure within the extruder. An example of such backpressure is 55 bar, or 5.5 MPa, which falls within the range of instant claim 2.  The barrel is heated to facilitate melting of the polymer mixture (see ¶23). The solution of polymer with liquid dissolved therein is accumulated in an accumulation region. See ¶26. Once a sufficient volume has accumulated in the accumulation (i.e. collection) region, a screw is moved so as to inject the solution into a nucleating pathway (see 19 in Figure 1). A pressure drop in the nucleating pathway causes the liquid to take on a gaseous or expanded state and forms bubbles in the polymeric material. This corresponds to the instantly claimed “defining an expansion volume in the collection region” and will result in the formation of a molten polymer foam, as gaseous liquid expands in the molten polymer. See ¶27. The backpressure of Turng is sufficient to substantially prevent formation of pneumatoceles until the pressure drop in the nucleating pathway of the barrel. The nucleated polymeric material, i.e. the molten polymer foam is injected into the molding chamber of the mold, i.e. is dispensed from the nucleating pathway into a mold. See ¶27. A molding chamber is a mold cavity which is a cavity defined by a mold. The flow of the nucleated polymeric material, i.e. the molten polymer foam, is not impeded upon being dispensed into the mold.  Turng teaches that the molding chamber of the mold (which defines a cavity as shown in Figure 1) is filled with nucleated polymeric material, and the nucleated polymer material (i.e. the molten polymer foam) solidifies into a part as it cools. Thus, the nucleated polymer (the molten polymer foam) cools in the mold cavity. See ¶28 of Turng et al.  Turng teaches a mold with a volume of 19.5 cm3 or 20.5 cm3 
Blizard et al. teach microcellular foams formed using, for example, injection molding (see column 3, lines 10-11). A nucleating agent and blowing agent are combined with a polymer to produce the microcellular structure of the foams. A pressure drop causes nucleation of the polymer to form the polymer foams of the invention. Blizard teaches that the pressure drop rate is less than 1.0 GPa/s (see column 3, lines 30-32).  The low pressure drop rate, which lowers the amount of blowing agent required, also improves the surface quality of the resulting microcellular articles. See column 3, lines 41-52 of Blizard. 
Turng and Blizard fail to disclose that the pressure in the device is applied by a screw. Turng and Blizard further fail to disclose that the pressure drop rate of 0.01 GPa/s to 5 GPa/s is the result of retraction of the screw, which forms the molten polymer foam. 
Kim (US 2004/0080065) teaches a molding cycle in which a screw (34 in Figure 1) is positioned at a downstream end of a barrel (36 of Figure 1). A quantity (or dose) of blowing agent is confined at a relatively high pressure in accumulator (16 of figure 1). The screw (34) beings to rotate within the barrel (36) to plasticate polymeric material and convey the polymeric material in a downstream direction in the polymer processing space. An outlet value (30) may be opened by a control system (29). The control system (29) may open the outlet valve when blowing agent pressure in the accumulator is greater than the pressure of the polymeric material in the extruder. When the outlet value is opened, the blowing agent in the accumulator expands, thus, passing theough the blowing agent port and entering the polymeric material to form a mixture of polymeric material and blowing agent in the polymer processing space. See ¶29. 
Kim teaches that after the quantity (dose) is introduced, the polymeric material and blowing agent mixture is conveyed downstream by the rotating screw and accumulated in region (52, corresponding to the instantly claimed “collection region”) within the barrel downstream of the screw. The accumulated mixture creates a pressure that causes the screw to retract axially in an upstream direction down the barrel. Plastication continues until a desired quantity of mixture (shot) is accumulated. See ¶31. 
After a shot has been accumulated in the region (52) of Kim, screw ceases to rotate and to retract. Then the screw (34) is moved axially in a downstream direction to inject the accumulated shot through outlet (33) of the extruder and into the mold. An outlet (33) of the extruder may be opened to permit the mixture to flow into the mold (meaning the mixture is molten, as it flows). The mixture of polymeric material and blowing agent is cooled in the mold after which the mold is opened to produce an injection molded foam article. See ¶32. A pressure regulating device (such as the back pressure regulator, 19 in Figure 2) maybe used to control the pressure of the blowing agent in the accumulator. See ¶36. The amount of pressure supplied is sufficient to ensure driving force to introduce the dose of blowing agent and to maintain blowing agent pressure greater than the polymeric material pressure throughout introduction even when the polymeric material pressure fluctuates in the extruder. 
Kim fails to teach that the pressure is supplied by the screw. Rather a pressure control system pressurizes both the blowing agent which is injected into the polymeric material and, a pressure control system also pressurizes the polymeric material. There is no indication that the pressure in the collection region is supplied by the screw. The screw is used to move the mixture of polymeric material and blowing agent and not used to provide pressure within the extruder. This is distinct from the instantly claimed invention. 
Kim fails to disclose that retraction of the screw results in a pressure drop rate of 0.01 GPa/s to 5 GPa/s to form a molten polymer foam. It would not have been obvious, based on the teachings of Kim, to produce a pressure drop rate as required by the instantly claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766